IN THE
                            TENTH COURT OF APPEALS

                                 No. 10-19-00243-CR

SAMUEL CRAWFORD PATTERSON,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                             From the 361st District Court
                                 Brazos County, Texas
                           Trial Court No. 17-00251-CRF-361


                            MEMORANDUM OPINION

       Samuel Crawford Patterson appealed the trial court’s judgment of conviction. He

now moves to dismiss the appeal, citing the parties have reached an agreement in the

underlying criminal proceeding. Patterson and his attorney have signed the motion. See

TEX. R. APP. P. 42.2(a).

       Accordingly, Patterson’s motion to dismiss is granted, and this appeal is

dismissed. Id.



                                        TOM GRAY
                                        Chief Justice
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Rex Davis 1
Motion granted
Appeal dismissed
Opinion delivered and filed July 13, 2022
Do not publish
[CR25]




1
  The Honorable Rex Davis, Senior Justice (Retired) of the Tenth Court of Appeals, sitting by assignment
of the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.

Patterson v. State                                                                               Page 2